January 10, 2012




                                    JUDGMENT

                       The Fourteenth Court of Appeals
                          DAVID H. ANDERSON, Appellant

NO. 14-11-00021-CV                       V.

                 BAXTER, SCHWARTZ & SHAPIRO LLP, Appellee
                           ____________________



      This cause, an appeal from the judgment in favor of appellee, BAXTER,
SCHWARTZ & SHAPIRO LLP, signed December 13, 2010, was heard on the transcript
of the record. We have inspected the record and find no error in the judgment. We order
the judgment of the court below AFFIRMED.

      We order appellant, DAVID H. ANDERSON, to pay all costs incurred in this
appeal. We further order this decision certified below for observance.